DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendment filed on April 11, 2022. 
Claims 1 and 4-18 are currently pending and have been examined.
Claims 2-3 have been canceled by the applicant.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed April 11, 2022 has been entered. Claims 1 and 4-18 remain pending in the application and claims 2-3 have been canceled by the applicant. Claims 19-20 have been withdrawn by the applicant, however, they should be canceled instead. Appropriate correction is required. Applicant’s amendments to the drawings, specifications, and claims have overcome the objection, 112(b) rejection, and 101 rejection set forth in the Non-Final Office Action mailed March 1, 2022.

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 103 rejection, applicant argues in pages 11-13 that Blank does not teach processing data from multiple groups of combines segregated by geographic regions and only teaches processing data aggregated from an aggregated group of combines. However, Blank teaches (“The data can be aggregated across different groups or different levels of groups. For instance, it can be aggregated across a plurality of machines from a fleet of machines owned or operated by a single organization. This is indicated by block 468. It can be aggregated across another group of machines as indicated by block 470. It can be aggregated across a global set of machines including all machines that access remote analytics logic 262, across an entire geographic region, a country, or in the world, that are currently operating on the same type of crop. Aggregating across a global set of combines is indicated by block 472.” [0116]) where the data obtained can be from a plurality of harvesters or combines that are in a different geographic region. The data can be acquired from various sets of other machines from specific locations, specific companies, or other sets of levels of groups, including sets of machines that are geography-specific. The data that is obtained from a set of machines in a different geographic region is still being used to adjust the settings of other harvesters that are not in the same geographic region. (“The comparison display illustratively displays data from multiple machines in a direct machine-to-machine comparison… Therefore, the remote user 220 can quickly determine how the machines compare to one another, on each performance pillar. Display elements are generated reflecting a comparison with different groups of combines as indicated by block 564, as compared to historical information for the same combine as indicated by block 556, and as compared to a set of performance distribution ranges, as indicated by block 568.” [0123]). With the data received from other harvesters from a different geographic region, (“The user 220 may actuate the machine settings actuator 392. In that case, the application illustratively navigates the user through a user experience that allows user 220 to view current machine settings for combine 100 and to make changes to the machine settings for combine 100.” [0127]). See detailed rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 20190050948 A1) in view of Blank et al. (US 20180359919 A1).
Regarding claims 1 and 4-18: 
With respect to claim 1, Perry teaches: 
obtaining second data for at least one harvesting condition variable that was experienced by each of the plurality of harvesters concurrent with operation of the harvesters with the at least one operational setting; (“sensor data sources are one or more sources of data taken from sensors describing past or current measurements associated with crop growth, the environment and/or portions of land. In one embodiment, each sensor data source 114 may be connected to, or accessible over, one or more wireless computer networks… In such embodiments, the crop prediction system 125 may directly couple with one or more sensor data sources 114 and can receive sensor data without human intervention. For instance, a smart tractor can collect information such as temperature and sunlight information while operating within a field, and can communicatively couple with the crop prediction system 125” [0054]) 
obtaining third data for at least one performance parameter achieved by each of the plurality of harvesters operating with the at least one operational setting while experiencing the at least one harvesting condition variable; ( “a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity.” [0004], “crop quality is affected by, or may be inferred from, the timing of one or more production practice. For example, the food grade quality may be inferred from the variety of plant, damage levels, and one or more production practices used to grow the plant. In another example, one or more qualities may be inferred from the maturity or growth stage of a crop” [0037]) 
generating, with machine learning, a performance driven operational model for harvester setting adjustment in response to harvesting condition variables based upon the first data, the second data and the third data; (“a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity... The system trains a crop prediction engine by applying one or more machine learning operations to the stored normalized crop growth information. The crop prediction engine maps, for a particular type of crop, a combination of one or more characteristics of the plot of land and characteristics of farming operations performed for the planted crop to an expected corresponding crop productivity.” [0004]) 
wherein the first data, the second data and the third data are obtained while each of the plurality of harvesters are in a geographic region, the operational model being valid for the geographic region, and wherein the adjustment to the setting of the particular harvester is made for operation of the particular harvester in the geographic region; (“Various types and formats of data may be stored in the geographic database 135 for access by the other components of the crop prediction system 125, on which to perform one or more machine learning operations in order to train a crop prediction model, to predict a crop production for a portion of land, and to identify a set of farming operations that optimize crop production.” [0080], “The crop prediction engine 155 trains and applies crop prediction models by performing one or more machine learning operations to determine predictions for crop production and corresponding sets of farming operations that result in the predicted crop production. The crop prediction engine 155 can request data from the various external data sources described herein for storage within the geographic database 135 and the agricultural database 140, and can perform the machine learning operations on the stored data” [0109]) 
obtaining fifth data for the at least one harvesting condition variable experienced by each of the second plurality of harvesters concurrent with operation of the harvesters at the at least one operational setting; (“sensor data sources are one or more sources of data taken from sensors describing past or current measurements associated with crop growth, the environment and/or portions of land. In one embodiment, each sensor data source 114 may be connected to, or accessible over, one or more wireless computer networks… In such embodiments, the crop prediction system 125 may directly couple with one or more sensor data sources 114 and can receive sensor data without human intervention. For instance, a smart tractor can collect information such as temperature and sunlight information while operating within a field, and can communicatively couple with the crop prediction system 125” [0054]
generating, with machine learning, a second performance driven operational model for harvester setting adjustment in response to harvesting condition variables based upon the fourth data, the fifth data and the sixth data, the second performance driven operational model being valid for the second geographic region; (“a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity... The system trains a crop prediction engine by applying one or more machine learning operations to the stored normalized crop growth information. The crop prediction engine maps, for a particular type of crop, a combination of one or more characteristics of the plot of land and characteristics of farming operations performed for the planted crop to an expected corresponding crop productivity.” [0004]) 
Perry does not teach, but Blank teaches: 
obtaining first data for at least one operational setting from each of a plurality of harvesters; (“Remote analytics logic 262 illustratively receives the performance metrics generated by performance metric generator logic 242 in computing system 222, from a plurality of different combines, including combine 100. It can illustratively aggregate that data and compare it to reference sets of data to generate multi-machine performance metrics that are based on the performance information from a plurality of different machines” [0053], “Operating conditions corresponding to a harvesting operation being performed by a mobile harvesting machine are detected along with a priority of a first performance pillar metric relative to a second performance pillar metric” [0006]) 
adjusting the at least one operational setting of a particular harvester experiencing a particular harvesting condition variable using the operational model; (“An operating characteristic of the mobile harvesting machine is detected and a performance pillar metric value is identified for the first performance pillar metric based on the detected operating characteristic… It is then determined whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold and if the settings change is to be performed, a settings change actuator is controlled to execute the settings change.” [0006]) 
obtaining fourth data for the at least one operational setting from each of a second plurality of harvesters while operating in a second, different geographic region; (“Remote analytics logic 262 illustratively receives the performance metrics generated by performance metric generator logic 242 in computing system 222, from a plurality of different combines, including combine 100. It can illustratively aggregate that data and compare it to reference sets of data to generate multi-machine performance metrics that are based on the performance information from a plurality of different machines. The data can be stored on data store 202, along with a wide variety of other information… machine details identifying the particular machines being used, the current machine settings for each machine that are updated by the machines…” [0053], “The data can be aggregated across different groups or different levels of groups. For instance, it can be aggregated across a plurality of machines from a fleet of machines owned or operated by a single organization. This is indicated by block 468. It can be aggregated across another group of machines as indicated by block 470. It can be aggregated across a global set of machines including all machines that access remote analytics logic 262, across an entire geographic region, a country, or in the world, that are currently operating on the same type of crop. Aggregating across a global set of combines is indicated by block 472.” [0116]) where the data obtained can be from a plurality of harvesters or combines that are in a different geographic region. 
obtaining sixth data for the at least one performance parameter achieved by each of the second plurality of harvesters operating with the at least one operational setting while experiencing the at least one harvesting condition variable; (“Remote analytics logic 262 illustratively receives the performance metrics generated by performance metric generator logic 242 in computing system 222, from a plurality of different combines, including combine 100. It can illustratively aggregate that data and compare it to reference sets of data to generate multi-machine performance metrics that are based on the performance information from a plurality of different machines.” [0053]
adjusting a setting of a second particular harvester experiencing a second particular harvesting condition variable using the at least one second operational setting wherein the adjustment to the setting of the second particular harvester is made for operation of the second particular harvester in the second geographic region; (“An operating characteristic of the mobile harvesting machine is detected and a performance pillar metric value is identified for the first performance pillar metric based on the detected operating characteristic… It is then determined whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold and if the settings change is to be performed, a settings change actuator is controlled to execute the settings change.” [0006], “Multi-machine aggregation logic 304 illustratively aggregates performance information received from a plurality of different combines (including combine 100) and aggregates that information so that it can be stored or retrieved for comparison or other processing.” [0072], The data that is obtained from a set of machines in a different geographic region is still being used to adjust the settings of other harvesters that are not in the same geographic region. (“The comparison display illustratively displays data from multiple machines in a direct machine-to-machine comparison… Therefore, the remote user 220 can quickly determine how the machines compare to one another, on each performance pillar. Display elements are generated reflecting a comparison with different groups of combines as indicated by block 564, as compared to historical information for the same combine as indicated by block 556, and as compared to a set of performance distribution ranges, as indicated by block 568.” [0123]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system in order to (“know how a particular operator or machine is performing in a given harvesting operation, and how to control the machine to improve performance” See Blank [0004]). 

With respect to claim 4, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches wherein the at least one operational setting comprises a plurality of different operational settings; (“Machine control setting generator logic 317 illustratively generates recommendations on machine settings, parameters and configurations to achieve priorities selected by an operator. Machine settings and parameters can include thresher speeds, fan speeds, conveyor speeds, ground speed, sieve, chaffer and concave clearances, etc.” [0078]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system in order to (“know how a particular operator or machine is performing in a given harvesting operation, and how to control the machine to improve performance” See Blank [0004]). 

With respect to claim 5, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 4. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 4. Perry does not teach but Blank further teaches wherein the plurality of different operational settings have different applied non-zero weighting factors; (“operation priority logic 247 allows operator 212 to choose and weight multiple different performance metrics, each having different priorities relative to one another.” [0045]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system because (“In such a scenario logic 315 may also identify that switching the priority of two secondary performance metrics would make a significant improvement in overall performance. Accordingly, priority recommendation logic 315 can generate a recommendation to change the priority or aggressiveness” See Blank [0077]). 

With respect to claim 6, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches receiving an operator selection of the at least one operational setting from amongst a larger number of selectable operational settings; (“Machine control setting generator logic 317 illustratively generates recommendations on machine settings, parameters and configurations to achieve priorities selected by an operator.” [0078]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system so (“an operator or remote manager can select the performance categories (e.g., performance pillars) that he or she wishes to prioritize and the system uses historic data, collected under similar circumstances, to automatically control a machine or fleet to achieve the best score in the selected prioritized categories.” See Blank [0033]). 

With respect to claim 7, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches wherein the at least one operational setting comprises an operational setting selected from a group of operational settings consisting of: header height; harvester speed, threshing speed, separating speed, threshing clearance, cleaning fan speed; chaffer positions, sieve positions, feed rate, reel position, reel speed, header belt speeds, deck plate positions, header speeds, chopper speed, chopper counter knife position, spreader speeds, and spreader vane positions; (“Machine control setting generator logic 317 illustratively generates recommendations on machine settings, parameters and configurations to achieve priorities selected by an operator. Machine settings and parameters can include thresher speeds, fan speeds, conveyor speeds, ground speed, sieve, chaffer and concave clearances, etc. These are examples only. Machine configurations can include, concave covers, tracks versus tires, header type, etc.” [0078]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system so (“an operator or remote manager can select the performance categories (e.g., performance pillars) that he or she wishes to prioritize and the system uses historic data, collected under similar circumstances, to automatically control a machine or fleet to achieve the best score in the selected prioritized categories.” See Blank [0033]). 

With respect to claim 8, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the at least one harvesting condition variable comprises a plurality of different variables; (“The agricultural database 140 stores and maintains data describing agricultural characteristics associated with the planting, growing, and harvesting of a crop that may impact crop production.” [0090], “accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground…” [0010]) 

With respect to claim 9, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches receiving an operator selection of the at least one harvesting condition variable from amongst a larger number of selectable harvesting condition variables; (“the system selects a set of farming operations that maximize crop productivity and modifies a user interface displayed by a client device of the user to display a crop growth program based on the selected set of farming operations.” [0005], “The selected set of farming operations can identify one or more of: a type or variety of crop to plant if any, an intercrop to plant, a cover crop to plant, a portion of the first portion of land on which to plant a crop, a date to plant a crop, a planting rate, a planting depth, a microbial composition…” [0014]) 

With respect to claim 10, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the at least one harvesting condition variable is selected from a group of variables consisting of: grain moisture; biomass moisture, temperature; humidity, wind speed; wind direction; harvester roll; harvester pitch; current grain yield; current biomass yield; crop type; crop variety; soil moisture; soil type; row spacing; weed type; weed density, crop height, plant health index, grain constituent levels, crop downstate, time of day, and sun angle strikes such; (“accessing field information collected from the sensors includes one or more of: soil temperature, air temperature, soil moisture, leaf temperature, leaf wetness, and spectral data over multiple wave length bands reflected from or absorbed by ground. In an embodiment, field information collected from the sensors is used to compute additional field information, including one or more of: a ratio of soil to air temperature, a ratio of leaf to air temperature, a soil wetness index, a number of cumulative growing degree days, a chlorophyll content, evapotranspiration, a daily light integral, a daily minimum temperature, a daily mean temperature, a daily maximum temperature, and a change in the normalized difference vegetation index” [0010]) 

With respect to claim 11, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the at least one performance parameter comprises a plurality of performance parameters; (“crop quality is affected by, or may be inferred from, the timing of one or more production practice. For example, the food grade quality may be inferred from the variety of plant, damage levels, and one or more production practices used to grow the plant. In another example, one or more qualities may be inferred from the maturity or growth stage of a crop” [0037]) 

With respect to claim 12, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 11. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 11. Perry further teaches wherein the plurality of different performance parameters have different applied non-zero weighting factors; (“The expected utility may be determined by a number of factors, for instance prioritized based on user input from a grower client device 102 including yield, profitability, long-term impact to the field or environment (e.g., addition or reduction of nutrients to the soil), composition of the crop or of the field, and the like.” [0161]) 

With respect to claim 13, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the performance driven operational model for harvester setting adjustment in response to harvesting condition variables is based upon a plurality of data points, each data point comprising the first data, the second data and the third data, wherein the plurality of data points are differently weighted based upon at least one of a time at which each data point was generated and a geographic location at which each data point was generated; (“a system optimizes crop productivity by accessing crop growth information describing, for each of a plurality of plots of land, 1) characteristics of the plots of land, 2) a type of crop planted on the plot of land, 3) characteristics of farming operations performed for the planted crop, and 4) a corresponding crop productivity... The system trains a crop prediction engine by applying one or more machine learning operations to the stored normalized crop growth information. The crop prediction engine maps, for a particular type of crop, a combination of one or more characteristics of the plot of land and characteristics of farming operations performed for the planted crop to an expected corresponding crop productivity.” [0004], “The expected utility may be determined by a number of factors, for instance prioritized based on user input from a grower client device 102 including yield, profitability, long-term impact to the field or environment (e.g., addition or reduction of nutrients to the soil), composition of the crop or of the field, and the like.” [0161], “the optimized predicted crop production may be identified based on other factors for a current season or over a time period of multiple seasons, and may additionally prioritize crop yield, profit, soil health, carbon sequestration, production at a particular date, composition profile of crops, and the like.” [0168]) 

With respect to claim 14, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches receiving an operator selection of the at least one performance parameter from amongst a larger number of selectable performance parameters; (“The prediction model can map characteristics described by the field information to the selected set of farming operations. A measure of crop productivity associated with the selected set of farming operations is greater than similar measures of crop productivity associated with other sets of farming operations.” [0018], “The expected utility may be determined by a number of factors, for instance prioritized based on user input from a grower client device 102” [0161])

With respect to claim 15, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the at least one performance parameter comprises a performance parameter selected from a group of performance parameters consisting of: grain yield; weed seed promulgation; biomass yield; stubble height; harvester productivity; grain quality; residue quality; lost grain; and fuel efficiency; (““crop quality” can refer to any aspect of a crop that adds value to a grower, broker, or crop recipient. In some embodiments, crop quality refers to a physical or chemical attribute of a crop, for instance one or more of:… weight, transparency, hardness, percent chalky grains… kernel size distribution or volume, average grain length or breadth, density, or length/breadth ratio; a number or percentage of broken kernels or kernels with stress cracks; a falling number; a farinograph; a number or percentage of immature grains;… damage levels (for example, mold, insect, heat, cold, frost or other material damage)…” [0036]) 

With respect to claim 16, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches wherein the data for at least one operational setting is sensed by each of the harvesters; (“Multi-machine aggregation logic 304 illustratively aggregates performance information received from a plurality of different combines (including combine 100) and aggregates that information so that it can be stored or retrieved for comparison or other processing.” [0072], “Combine harvesters often have a wide variety of sensors that sense a variety of different variables, such as operating parameters, along with crop characteristics, and operating conditions, environmental parameters, etc. The sensors can communicate this information over a controller area network (CAN) bus (or another network, such as an Ethernet network, etc.) to various systems that can process the sensor signals and generate output signals (such as control signals) based on the sensed variables” [0026]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system in order to “know how a particular operator or machine is performing in a given harvesting operation, and how to control the machine to improve performance” See Blank [0004]). 

With respect to claim 17, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry does not teach but Blank further teaches wherein the data for at least one of the at least one operational setting, the at least one harvesting condition variable or the at least one performance parameter is received through operator input; (“The systems may need the operator to make a manual adjustment outside the operator's compartment or to set a wide variety of different settings and provide various control inputs in order to control the combine. Some inputs not only include controlling the combine direction and speed, but also threshing clearance and sieve and chaffer settings, rotor and fan speed settings, and a wide variety of other settings and control inputs.” [0003]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Perry’s agricultural machine learning system with Blank’s harvester system so (“an operator or remote manager can select the performance categories (e.g., performance pillars) that he or she wishes to prioritize and the system uses historic data, collected under similar circumstances, to automatically control a machine or fleet to achieve the best score in the selected prioritized categories.” See Blank [0033]). 

With respect to claim 18, Perry in combination with Blank, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Perry and Blank teaches agricultural machine learning system for a harvester of claim 1. Perry further teaches wherein the first data, the second data and the third data are obtained within a predefined time window of less than four weeks; (“Sensor data from sensor data sources 114 may be taken at one or more times during a growing season or across multiple growing seasons, at manual or automated triggers (e.g., a threshold time since a previous measurement; a request by a grower to receive a measurement).” [0055]) This shows that a user can control a time frame in which data is obtained, which can be a predefined time window of less than four weeks. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662